Citation Nr: 0027105	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-10 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for recurrent 
dislocation of the left shoulder with degenerative joint 
disease of the glenohumeral and acromioclavicular joint, 
causing limitation of motion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which granted service connection for recurrent 
dislocation of the left shoulder with degenerative joint 
disease of the glenohumeral and acromioclavicular joint, 
causing limitation of motion, and assigned a noncompensable 
evaluation.  In an April 1999 rating decision, the evaluation 
was increased to 20 percent.

The appeal was docketed at the Board in 1999.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
recurrent dislocation of the left shoulder with degenerative 
joint disease of the glenohumeral and acromioclavicular 
joint, causing limitation of motion, include infrequent 
episodes of shoulder dislocation and guarding of left arm 
movements; an ability to abduct the left upper extremity to 
125 degrees exists.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
recurrent dislocation of the left shoulder with degenerative 
joint disease of the glenohumeral and acromioclavicular 
joint, causing limitation of motion, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45 and Part 4, Diagnostic Codes 5010-5202 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for recurrent dislocation of 
the left shoulder with degenerative joint disease of the 
glenohumeral and acromioclavicular joint, causing limitation 
of motion (hereafter "left shoulder disability"), for which 
the RO has assigned a 20 percent rating under Diagnostic 
Codes 5010-5202 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected left shoulder 
disability. The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the left shoulder disability for which 
entitlement to an increased rating is currently asserted on 
appeal.

The veteran is dominant in his right (major) upper extremity.  
Pursuant to Diagnostic Codes 5010-5202, relative to recurrent 
dislocation involving the minor 


(non-dominant) upper extremity, a 20 percent rating is 
warranted for infrequent episodes of shoulder dislocation, 
with guarding of movement only at the shoulder level, or for 
frequent episodes of shoulder dislocation, with guarding of 
all arm movements.  In accordance with Diagnostic Code 5201, 
relative to the minor upper extremity, a 30 percent rating is 
warranted where abduction is limited to 25 degrees from the 
side.

The veteran asserts that he takes great precaution in using 
his left upper extremity so as not to occasion dislocation in 
the shoulder joint.  He contends, in essence, that his 
service-connected left shoulder disability is more severely 
disabling than currently evaluated.  In this regard, when he 
was examined by VA in March 1999, he indicated that he 
originally dislocated his left shoulder in service in 1952, 
with subsequent episodes in 1973 (when he slipped on steps), 
1984 (when he tripped with his left arm in extension), and in 
1994 (when he tripped forward on a sidewalk while jogging).  
He elaborated that, in an effort to avoid dislocating his 
left shoulder, he took measures including using his right arm 
as much as possible and not engaging in certain strokes when 
swimming.  On physical examination, the veteran exhibited an 
ability to elevate and abduct his left upper extremity to 150 
and 125 degrees, respectively.  When abducting his left upper 
extremity against "mild" resistance, there was, after four 
exertions, "moderate incoordination", with weakness being 
evident after the second exertion.  After the eighth 
exertion, the veteran was obliged to discontinue owing to 
pain.  The pertinent examination diagnoses implicated 
recurrent dislocation involving the left shoulder and joint 
arthritis (the latter having been shown on X-ray examination 
administered the veteran when he was seen in July 1997 by a 
non-VA physician, Bernard J. Fishalow, M.D.).  

In considering the veteran's claim for a rating in excess of 
20 percent for his service-connected left shoulder 
disability, the Board in no way questions his assertion that 
he takes affirmative measures, to include using his right 
upper extremity as much as possible in order to favor the 
left, in an intentional effort to 


avoid again dislocating his left shoulder.  Notwithstanding 
the foregoing consideration, however, the Board is of the 
opinion, in light of the reasoning advanced hereinbelow, that 
a rating in excess of 20 percent for his service-connected 
left shoulder disability is not in order.  In reaching such 
conclusion, the Board would emphasize that the veteran's 
above-addressed affirmative efforts to essentially "guard" 
all left upper extremity movement, even ignoring that actual 
dislocations of his left shoulder have been rather rare 
(approximately once per decade), are indicative of pertinent 
disablement which is merely commensurate with that warranting 
a 20 percent rating (the presently assigned evaluation) under 
Diagnostic Code 5202.  While a 30 percent rating is 
assignable (under Diagnostic Code 5201) in the event of an 
inability to abduct the left upper extremity beyond a point 
demarcated as 25 degrees from the side, the veteran, on the 
March 1999 VA examination, exhibited left upper extremity 
abduction to 125 degrees.  Given the foregoing observations, 
then, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 20 percent for left 
shoulder disability.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the left shoulder, including general 
functional loss, weakened movement, incoordination and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds it noteworthy that on the March 1999 VA 
examination the veteran manifested left upper extremity 
incoordination only after four instances of abducting, and 
even then the incoordination was merely "moderate".  The 
Board also notes that even though the veteran has apparently 
modified his jogging and swimming regimens to avoid 
redislocating his left shoulder, he is not precluded (by left 
shoulder problems) from engaging in those activities.  The 
foregoing considerations, in the Board's view, militate 
persuasively against the existence of sufficient disablement, 
relative to the left shoulder, as to warrant the assignment 
of a higher disability rating predicated on either 38 C.F.R. 


§ 4.40 or 38 C.F.R. § 4.45.  Finally, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected disablement, relative to his left shoulder, 
more closely approximate those required for a 30 percent 
rating than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Codes 5010-5202.

In concluding, the Board is cognizant that, in a May 1999 
submission, the veteran indicated that, in addition to his 
presently assigned 20 percent rating based on limitation of 
motion, relative to his left shoulder, he felt he was 
entitled to a separate compensable rating in consideration of 
his "degenerative arthritis with instability" involving the 
left shoulder joint.  However, the Board would point out that 
arthritis is the specific pathology (evaluated derivatively 
based on restricted motion under Code 5202) on which his 
present 20 percent rating is predicated and the evaluation of 
a single "disability" under various characterizations (i.e., 
"arthritis", diminished motion), the same being known as 
"pyramiding", is to be avoided.  See 38 C.F.R. § 4.14 (1999).  
In any event, there is (despite the veteran's history of 
repeated dislocation) no evidence of overt left shoulder 
joint instability per se.  Finally, while a separate rating 
for arthritis (under Code 5003) and instability is authorized 
relative to knee disablement evaluated under 38 C.F.R. Part 
4, Code 5257 (1999), see VAOPGCPREC (July 1, 1997), the knee 
is the lone joint with respect to which rating the related 
dysfunction under both Codes (i.e., 5257, 5003) is deemed to 
not amount to pyramiding.  The appellant has not identified 
symptomatology which does not overlap so as to be entitled to 
separate evaluations pursuant to Esteban v. Brown, 8 Vet. 
App. 259 (1994).

In addition, the Board has not ignored the discussion 
recently advanced by the United States Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 Vet. 


App. 119 (1999), wherein it indicated that, especially when 
there was a long duration between a claimant's original claim 
for service connection and the assignment of an original 
rating, separate ("staged") ratings may be assigned with 
respect to original claims for distinct separate periods of 
time during the appeal period based on the facts found.  
However, the award of service connection for left shoulder 
disability, as effectuated in the above-cited June 1998 
rating decision, stemmed not from an original claim but, 
rather, from an August 1997 submission which the veteran 
specifically characterized as a "refile[d]" claim.  In any 
event, the duration between receipt of such claim (in August 
1997) and the assignment of the initial related rating was 
relatively brief, i.e., only approximately ten months.  Under 
either foregoing rationale, and following the Board's 
longitudinal scrutiny of the pertinent evidentiary record in 
any event, the Board is of the view that the cited Fenderson 
rationale does not apply.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is apparently retired) has neither asserted nor offered any 
objective evidence that the disablement occasioned by his 
service-connected left shoulder disability at all interferes 
with his employability to a degree greater than that 
contemplated by the regular schedular standards which, as 
noted above, contemplate impairment in earning capacity in 
civil occupations.  Therefore, an exceptional or unusual 
disability picture (i.e., one where the veteran's currently 
assigned pertinent rating is found to be inadequate) is not 
presented.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.   




ORDER

A rating in excess of 20 percent for recurrent dislocation of 
the left shoulder with degenerative joint disease of the 
glenohumeral and acromioclavicular joint, causing limitation 
of motion, is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals



 

